Citation Nr: 1642037	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1993 and from October 2009 to August 2010. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) by videoconference from the RO in July 2016.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of review by the RO.  The Board will consider this evidence.  38 C.F.R. § 20.1304 (c) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran injured his cervical spine in a vehicle rollover training accident while on active duty for training in September 2009. 

2.  The Veteran's cervical spine disorder, variously diagnosed as disc bulging at C5-6 and cervical spondylosis, first manifested during active duty or as a minimum was aggravated on active duty. 


CONCLUSION OF LAW

The criteria for service connection for cervical spine disorder, variously diagnosed as disc buldging at C5-6 and cervical spondylosis, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); §§ 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting the claim for service connection.  No further notice and assistance is required.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The Veteran served as a U.S. Army Reserve engineer and was mobilized and deployed to Southwest Asia as the first sergeant in an engineering company from November 2009 to August 2010.  He was awarded the Bronze Star Medal.  He contended in a September 2013 substantive appeal, a June 2016 memorandum, and in testimony at the July 2016 Board hearing that he sustained a cervical spine injury during pre-deployment active duty for training in September 2009 and that the injury was aggravated during his active duty deployment. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertinent to the manifestation of the disability prior to, during and subsequent to service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted with symptoms, has worsened.   Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, a lasting worsening of the condition--that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997). 

Service personnel and treatment records were recovered from the archive and associated with the claims file but only for the Veteran's initial active duty from 1990 to 1993.  The RO notified the Veteran in correspondence in December 2011.  However, as the record shows that the Veteran continued to perform Army Reserve service as a command sergeant major through at least June 2014, additional records may be held by the Veteran's Reserve unit. 

Nevertheless, the Veteran submitted several documents relevant to his active duty for training and active duty. 

In a June 2016 memorandum, the Veteran noted that he had injured his back while coaching wrestling several years prior to mobilization but that he had received treatment and had returned to normal.  He noted that he injured his neck during vehicle rollover and escape training while on active duty for training in September 2009.  He noted that he felt a "pop" in his neck when his helmet caught on a piece of vehicle equipment.  He did not seek treatment but continued to perform his duties while deployed as a company first sergeant which included accompanying his soldiers on missions wearing heavy, full combat gear.  He experienced neck and upper back pain radiating to his left arm but was able to continue his duties with occasional treatment by another soldier who was a civilian massage therapist and by the use of over-the-counter anti-inflammatory medication.  He noted that while still on active duty at the demobilization site, he underwent imaging studies and received an examination and treatment from an Army physician.  Following discharge from active duty, the Veteran reported on-going chiropractic care from private providers.  The Veteran reported the same history in testimony during the July 2016 Board hearing. 

In August 2013 memoranda, the Veteran's unit commanding officer and a platoon sergeant confirmed that the Veteran injured his neck and back while escaping from an inverted vehicle during rollover training in August or September 2009.  The officer and sergeant noted that the Veteran often experienced recurring neck and back pain during the deployment but chose to manage the pain to avoid being evacuated in advance of the unit's return home.  The unit platoon sergeant also noted that the Veteran sought treatment upon return to his home station prior to the end of his active duty.  

The RO received the Veteran's claim for service connection for herniated cervical spine discs in August 2011.  The Veteran reported that he incurred a cervical spine injury during active duty for training in September 2009 that was aggravated during a deployment to Iraq.  

The Veteran underwent a VA examination in October 2011.  A VA physician noted a review only of electronic VA medical records.  The physician noted the Veteran's reports of an injury in pre-deployment vehicle rollover training but inaccurately noted that the injury occurred in August 2010.   The physician went on to note that the Veteran experienced neck and arm pain and was evaluated by a physician in July 2010 with imaging studies showing disc herniation at two levels.  The results of this imaging study were not associated with the claims file at that time, but were likely was provided by the Veteran during the examination.  The Veteran reported further treatment by a chiropractor and physical therapist but no recommendations for surgery.  The physician noted that the Veteran worked as school teacher.  The Veteran reported current symptoms of moderate cervical pain with neck movement and pain radiating to the left arm. 

On examination, range of cervical spine motion was near normal without pain.  There was decreased sensation in the fingers of the left hand.  An X-ray of the cervical spine was unremarkable.  The physician noted a review of the results of an electrodiagnostic test performed in July 2010 (likely provided by the Veteran) that showed borderline ulnar nerve compression at the elbow and mild changes at one cervical level consistent with old radiculopathy.  The physician also reviewed the results of a magnetic resonance image (MRI) obtained in July 2010 (also likely provided by the Veteran) that the physician interpreted as showing an old injury from a heavy object falling on the top of the Veteran's head many years earlier.  The physician diagnosed multilevel spondylosis.  

In an opinion dated the same day, the physician found that this disorder was not caused by the rollover training accident because the accident occurred in August 2010 after the July 2010 imaging studies.  The physician also noted, "It has been clearly documented that [the Veteran] had a neck injury many years ago by heavy object fall on his head many years ago, unrelated to the minor injury due to cervical pull by helmet.  This is documented by history provide for MRI cervical spine.  He had advance cervical spondylosis with numbness of his left arm unrelated to this minor injury."  

The claims file contains a Department of Defense consultation note dated in late July 2010 indicating that the Veteran was referred for a neurological examination by a physician at the Veteran's demobilization post while the Veteran was still on active duty.  A neurologist, Dr J. C-M, noted the Veteran's report of neck pain since a September 2009 rollover training accident and that he reported similar symptoms five years earlier while wrestling.  The neck symptoms had persisted but without radiculopathy to the upper extremities, although he reported the onset of numbness and tingling of the left fingers during active duty.  On examination, range of cervical spine motion was normal but with pain on flexion, extension, and left lateral flexion.  Motor and sensory tests were normal.  The neurologist noted a review of an earlier July 2010 magnetic resonance image that had been obtained at a civilian facility that showed left side bulging of the C5-6 disc with no radiculopathy.  The study evaluator noted that the sporadic numbness of the left fingers was caused by cubital tunnel syndrome from ulnar nerve compression.    

Records from a chiropractic clinic dated from August 2010 to October 2012 show that the Veteran received periodic manipulation for neck and upper back pain.  The Veteran reported that he was still able to work as a school teacher and coach wrestling.  In an April 2014 letter, the private chiropractor summarized the circumstances of the 2009 training injury as reported by the Veteran and explained how that injury caused symptoms of the thoracic spine.  In a July 2016 letter, an orthopedic physician noted that he had been providing care for the Veteran for the past few weeks and summarized the Veteran's reported injury in training in 2009 and the results of the July 2010 MRI.  The physician diagnosed cervical radiculopathy.  Another physician the same month noted on a prescription pad that the Veteran currently experienced chronic neck and thoracic pain caused by the training injury.   

The Board finds that service connection for cervical spine disorder, best diagnosed by imaging studies as disc bulging at C5-6, is warranted.  The Veteran has also been diagnosed with cervical spondylosis and cervical radiculopathy by certain examiners, but these diagnoses were not supported by the cited imaging or electrodiagnostic studies, and the neurological symptoms of finger numbness were or otherwise diagnosed as ulnar nerve compression.   The Veteran is competent to report on his current neck discomfort, and there is competent evidence of current cervical spine deficits.  Therefore, the first element of service connection is met. 

The Veteran is also competent to report on the occurrence of the rollover vehicle training and injury and his symptoms and treatment during deployment.  The occurrence of this event on active duty for training and his symptoms during the active duty deployment were confirmed by the military unit officers.  Moreover, records of examination in July 2010 show the presence of symptoms and diagnosis of a cervical spine disorder during the active duty period.  Therefore, the second element of service connection is met.  

There is evidence both for and against whether the Veteran had some cervical spine disorder at the start of his active duty for training and if so, whether it was aggravated beyond the normal progression of the disease.  The Veteran acknowledged that he had injured his neck while wrestling several years earlier, presumably as a school wrestling coach.  He reported on one occasion that he fully recovered, but on another occasion that his neck pain had persisted.  The Board places very low probative weight on the VA examiner's references to a head injury from a heavy object as this was never reported by the Veteran or noted elsewhere in the record.  The Board also places low weight on this opinion as it is based largely on the inaccurate fact that the MRI was obtained prior to the training injury.  

Regardless, the Veteran was not examined at the time of entry on active duty for training or active.   Even if the Veteran was experiencing a mild cervical disorder in September 2009, it is reasonable that it was aggravated beyond the normal progression not only by the training accident but also by activity on active duty bearing heavy combat equipment.  Credible lay evidence shows that the Veteran experienced increased neck pain during active duty and caused him to seek examination that showed bulging discs.  Had these symptoms existed at the start of preparations for deployment prior to the training accident, the Veteran would likely have undergone a pre-deployment physical examination to determine his fitness for deployment.  The Board places some probative weight on the opinions of his private physicians.  Even though their conclusions have little rationale, they recited the circumstances of the Veteran's accident and deployed activities and agreed that the spinal disorder was aggravated during service.  Finally, the Board places greatest probative weight on the lay statement of the Veteran and his military supervisor that he experienced increased discomfort during active duty and the results of the July 2010 MRI study obtained while on active duty that showed disc bulging and the sensation of radiating pain. Regarding upper extremity neurological complications, the Board finds that the numbness of the hands and fingers is not a complication of the cervical disc bulging because electrodiagnostic studies attributed finger numbness to ulnar nerve compression and not the cervical disc disease.  
  
Resolving all doubt in favor of the Veteran, service connection for cervical disorder with radiculopathy is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cervical spine disorder, variously diagnosed as disc buldging at C5-6 and cervical spondylosis, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


